ORDER
PER CURIAM.
Alan S. Kreisman and Paulette A. Kreis-man appeal from the trial court’s entry of summary judgment in favor of BAC Home Loans Servicing, L.P, formerly known as Countrywide Home Loans Servicing, L.P., Millsap & Singer, P.C., and The Bank of New York Mellon, formerly known as The Bank of New York, as Trustee for the Certificate-Holders of the CHL Mortgage Pass-Through Trust 2006-HYB3 Mortgage Pass-Through Certificates Series 2006-HYB3. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).